SHIVERS, Judge.
We remanded to enable the trial court to determine whether defendant St. John’s own Fourth Amendment rights were violated (whether defendant St. John had a legitimate expectation of privacy in his code-fendant’s garbage). St. John v. State, 400 So.2d 779 (Fla. 1st DCA 1981).
Following remand, St. John apparently conceded to the trial court that he was unable to demonstrate that his Fourth Amendment rights had been violated and the trial court entered an order finding that St. John was unable to show either a legitimate expectation of privacy or standing to complain of Fourth Amendment violations. Consequently, the appealed order denying St. John’s motion to suppress is affirmed.
AFFIRMED.
WENTWORTH, J., and LILES, WOOD-IE A. (Retired), Associate Judge, concur.